TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00100-CV



Stefanie Turnquist, Appellant

v.


Darrell K. Wood, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 99-03327, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING





	Appellant Stefanie Turnquist appeals from the district court's order giving appellee
Darrell K. Wood the right to determine the primary residence of their son.  We will affirm in part
and reverse and remand in part.


Factual and Procedural Background
	Wood and Turnquist had an "on again, off again" relationship from the early 1990s
until mid-1997.  In April 1993, they had a son, D.W.  When Wood and Turnquist ended their
relationship, Turnquist took D.W. to live with her.  In April 1999, an order was signed establishing
that Wood was D.W.'s biological father, appointing Wood and Turnquist as joint managing
conservators, and giving Turnquist the right to determine D.W.'s primary residence.  Starting on May
1, 1999, and continuing until D.W. turns eighteen or graduates from high school, Wood was ordered
to pay Turnquist $340 a month for on-going child support.  The district court also found Wood owed
$8,500 in retroactive child support, plus interest, and ordered him to pay this sum to Turnquist in
installments of $60 a month starting on May 1, 1999.  See Tex. Fam. Code Ann. §§ 154.009, .131,
157.261 (West 1996 & Supp. 2001).  If the $8,500 plus interest was not paid by the time D.W. turned
eighteen or graduated, Wood was then to begin to pay Turnquist installments of $400 a month until
the arrearage was paid in full.
	About nine months later, in January 2000, Wood moved to modify the order.  Wood's
motion stated that D.W.'s circumstances had materially and substantially changed and that the earlier
order had become unworkable or inappropriate.  Turnquist had been injured in a car accident in
November 1999 and since then had been in and out of the hospital.  Wood alleged that Andrew
Nash, Turnquist's fiancé with whom she lived, was interfering with Wood's possession of D.W. and
was "aggressive and mean."  Wood said he believed D.W. should live with him while Turnquist
recovered and feared D.W.'s current environment might endanger his physical health or impair his
emotional development.
	In February 2000, the district court signed orders requiring Turnquist to surrender
possession of D.W. to Wood and appointing a guardian ad litem for D.W.  In April 2000, the court
signed an agreed temporary order stating that D.W. would live with Wood until a final determination
was made; another similar temporary order was signed in May.  Turnquist was given possession of
D.W. every other weekend and during vacations.  A hearing was held in August 2000 and on
November 20, 2000, the district court signed an order giving Wood the right to establish D.W.'s
primary residence.  The district court imposed a monthly $200 child support obligation on Turnquist. 
Turnquist was not to begin making payments immediately, however, because Wood was awarded
the $8,500 money judgment Turnquist had against him for retroactive child-support as a "lump sum
child support" payment to cover her child support obligation until September 1, 2002.  Starting on
September 1, 2002, Turnquist was ordered to begin paying Wood $200 a month in child support. 
Upon Turnquist's request, the district court filed findings of fact and conclusions of law that the
modification order was in D.W.'s best interest and that any other requested relief that was not
granted was not in D.W.'s best interest.
	On appeal, Turnquist contends (1) the evidence is legally and factually insufficient
to show that D.W.'s circumstances had materially and substantially changed or that the order had
become unworkable or inappropriate, and (2) that the district court abused its discretion in assigning
to Wood her money judgment for past child support.

Standard of Review for Sufficiency of the Evidence
	Following a bench trial, a trial court's findings of fact are reviewed for legal and
factual sufficiency under the same standards as are jury answers to special issues.  Catalina v.
Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).  In considering the legal sufficiency of the evidence, we
consider only the evidence that supports the trial court's findings and disregard all evidence and
inferences to the contrary.  Catalina, 881 S.W.2d at 297; Jenkins v. Jenkins, 16 S.W.3d 473, 477
(Tex. App.--El Paso 2000, no pet.).  In reviewing factual sufficiency, we consider all of the evidence
and reverse only if the trial court's finding is so against the great weight and preponderance of the
evidence as to be manifestly unjust.  Burtch v. Burtch, 972 S.W.2d 882, 888-89 (Tex. App.--Austin
1998, no pet.).  A trial court has wide discretion in determining the best interest of the child, and we
will reverse a modification order only if the trial court abused its discretion, meaning the court acted
unreasonably, arbitrarily, or without reference to any guiding principles.  Gillespie v. Gillespie, 644
S.W.2d 449, 451 (Tex. 1982); Ditraglia v. Romano, 33 S.W.3d 886, 888 (Tex. App.--Austin 2000,
no pet.). We will not reverse an order simply because we disagree with the trial court's decision. 
Ditraglia, 33 S.W.3d at 888.
	A trial court may modify a joint conservatorship order if (1) the modification is a
positive improvement for and in the child's best interest and (2) the circumstances of the child or the
joint managing conservators have materially and substantially changed since the original order was
rendered or the original order has become unworkable or inappropriate.  Tex. Fam. Code Ann.
§ 156.202 (West 1996).  The party seeking modification has the burden of showing that the
requirements of section 156.202 have been met.  Ditraglia, 33 S.W.3d at 888.

Witness Testimony
	There was substantial evidence produced at the hearing on Wood's motion to modify. 
Testimony was taken over two days from thirteen witnesses; Wood's witnesses testified at odds to
Turnquist's.  A summary of the testimony is necessary to evaluate the sufficiency of the evidence.
	Wood was asked whether he was concerned that Turnquist was involved with Nash
because he is part African-American.  Wood answered, "I really don't want - I don't care what
Stefanie does.  I don't really exactly want my son brought up like that."  Wood said that before
Turnquist "started trading her body for drugs with black people," she was the most prejudiced person
he knew.  Wood said his bad attitude toward Nash was because Turnquist said Nash had beaten her. 
Wood denied teaching D.W., who was seven years' old at the time of the hearing, racist slurs and
said he believes D.W. has learned them from language Turnquist uses when she is angry at Nash. 
Wood said that, while he was unstable and irresponsible as a young man, he was now stable and was
building a house on acreage where D.W. and his fiancée's two children from an earlier marriage
would each have their own room.  Wood testified that Turnquist has another personality, named
Tina, that Turnquist invented when she was molested by her father.  Wood said that Turnquist was
a drug user until her car accident and that her personality was very different when she was using
drugs.  Wood believed Turnquist had largely stopped using drugs since the accident.  Wood alleged
that during the previous day's testimony, Nash made a threatening gesture at Wood.
	Jennifer Zachary, Wood's fiancée, testified that she would not want to raise children
in the neighborhood where Turnquist and Nash live because drug transactions occur along the main
street.  Zachary said Turnquist has asked that Zachary and not Wood bring D.W. back to Nash's
house because Nash does not want Wood at the house or near Turnquist.  Zachary recounted an
incident when she and Wood picked up D.W. for a Christmas visitation.  When they arrived at
Nash's house, Nash rudely admonished them for not calling first and told them not to come on his
property without making prior arrangements; after some delay Nash finally allowed D.W. to go with
Wood.  On another occasion, when Zachary returned D.W. to Nash's house, Nash was standing in
the front yard holding a steel pipe in his hand while an unleashed pit bull-type dog stood nearby. 
Zachary said when she and D.W. got out of the car, Nash's greeting to D.W. was an unfriendly, "Get
in the house boy."  Nash then told Zachary he had called the police and they were on their way.  She
said she felt afraid and extremely intimidated by this encounter.  Zachary said that when D.W. lived
with Turnquist, his clothes were often too small or torn.  Zachary believed that Turnquist and Nash
allowed D.W. to watch violent television shows, such as professional wrestling, and movies that are
inappropriate for his age.  Since coming to live with her and Wood, Zachary said D.W. is not as
emotional, does not cry as easily, and seems more stable.  He is well adjusted to their schedule and
routines, although after visits with Turnquist, it takes D.W. at least three days to get back on
schedule, depending on the length of the visit.  D.W. also sometimes returns saying, "No, I don't
have to.  My mama said I don't have to mind you."  After D.W. came to live with her and Wood,
D.W. spilled his milk at the table and reacted as if he expected to be beaten for the spill.  Zachary
and Wood recently noticed a handprint-shaped bruise on D.W.'s leg, which D.W. said was from
Turnquist spanking him.  D.W. also has a scar on the back of one of his legs that he says is from
being whipped by Turnquist with a belt.
	Bryant Wood, Wood's mother, testified that Turnquist had confided in her that she
was afraid of Nash because he had beaten her and kicked her out on numerous occasions.  Bryant
said up until the end of 1999, D.W. was "perfectly fine" until it was time for him to return to Nash's
house, at which time he would "cry and cry and beg us not to take him home."  Bryant said recently
D.W. had changed and had become "very timid and very shy."  Bryant said Wood did not get to see
D.W. with any regularity in 1999 because it had to be all on Turnquist's and Nash's terms.  On
Turnquist's request, Bryant often picked up D.W. because Nash did not like Wood; Nash was always
very polite to Bryant.  Turnquist told Bryant that when Wood called Turnquist at Nash's home, Nash
would get angry and Turnquist "would end up getting either beat up or yelled and screamed at." 
Bryant testified that since D.W. had gone to live with Wood under the temporary orders, D.W. was
warm and loving and very happy.
	Turnquist testified that she and Nash planned to be married in June 2001.  Turnquist
denied that her neighborhood was a high-crime area and said she felt safe there.  Turnquist also
denied telling Wood's mother that Nash beat her.  Turnquist said she and Zachary got along well. 
Turnquist said she asked Wood to call before coming to get D.W. because she and Nash never knew
when Wood would show up.  Turnquist testified that Wood is vulgar and mean to her and he calls
her obscene names and "asks for sexual favors in lieu of child support."  Turnquist said Wood often
used racial slurs in front of D.W.  Turnquist also testified that D.W. told her Wood called her bad
names and told D.W. that she would kill D.W. while he slept.  Turnquist said that in March 1999,
Wood called her and was abusive and threatened her life.  Turnquist told Nash about the incident and
Nash called Wood and confronted him about it.  Wood called Turnquist back, told her "not to have
that N word call him ever again," and said he was on his way to get her; Turnquist called the police
after Wood's threat.  Turnquist testified that when Wood and Zachary came to pick up D.W. for
Christmas visitation, Nash was not abusive but simply said, "Hold on one second, [D.W.] will be
right here and I'm sorry I didn't know that you and [Turnquist] had talked on the phone."  Turnquist
said D.W. was no longer allowed to watch wrestling, but she did not see any harm in his having a
towel or shirt with wrestling images on it.  Turnquist admitted she had been arrested for possession
of crack cocaine and put on probation, which required her to undergo drug rehabilitation and drug
testing.  In March 1998, Turnquist failed one of her drug tests, but she testified that she had not used
illegal drugs or alcohol since that time.
	Nash testified that he owns the duplex where he and Turnquist live.  He said he never
hit Turnquist and gets along well with D.W.  Nash said after Wood threatened Turnquist, Nash called
Wood and told him never to make a threatening call to Nash's house again.  Nash said Wood "went
ballistic" and started swearing at and threatening Nash and using racial epithets.  When Wood and
Zachary came to pick up D.W. for Christmas visitation, Nash believed it was unannounced and told
Wood, "Well, I think I've asked you - we've asked you not to just stop by the house and we would
appreciate you giving us a call."  As soon as Turnquist explained that Wood had arranged the pick-up, Nash allowed D.W. to go with Wood.  As for the incident with the dog and steel pipe, Nash said
earlier that day he visited Turnquist in the hospital while she spoke to Wood, who said he was not
going to bring D.W. back to Nash's house.  Nash told Wood to return D.W. that night and then
contacted a police officer at the hospital who told Nash to go home and call the police "to come out
and do a standby."  Nash went home, called the police as instructed, and then took his dog for a walk
in the yard.  He noticed a metal pipe in the yard and had picked it up to put it in the trash when
Zachary drove up with D.W.  Nash said he and Zachary talked for five or ten minutes about why he
had a problem with Wood coming to the house.  Nash explained to Zachary that he would not have
Wood coming to the house and acting disrespectfully toward Nash and Turnquist.  He also told
Zachary about Wood's threats not to return D.W. and use of racial slurs.
	Janice Morgan, D.W.'s kindergarten teacher, testified that D.W. did fine in school
and Turnquist was a very active parent volunteer.  Morgan never saw any bruises or other evidence
to indicate Turnquist had been beaten.  India Vance acted as an "informal counselor" to Turnquist
and taught D.W. from August 1999 through January 2000.  Vance said D.W. was well liked by
teachers and students and his school performance was average to a little above average.  Vance said
Turnquist volunteered with D.W.'s class and was very involved in his schooling.  Vance thought
Turnquist was a very caring mother, "always appropriate and a good mom."  She never saw any
evidence that Turnquist was emotionally unstable, and she said D.W. was always dressed
appropriately and in clean clothes.  Vance said that after D.W.'s visits with Wood, he was upset and
withdrawn and would not write or participate in group activities.  Vance said after visits with Wood
D.W. drew angry and ugly pictures.
	However, Sandra Hendrick, D.W.'s current teacher, testified that when D.W. started
in her class at his new school in January 2000 she was concerned because he had difficulty focusing,
getting along with other children, and completing classwork.  Further, his reading level was much
lower than it should have been for his age and grade.  She said D.W. improved greatly in March
when Zachary started coming to school and reading to the class in the morning.  She said D.W.
"really wanted to be loved" and craved nurturing.  After D.W. got acquainted with the other students
and the routine, he settled down and improved.  Hendrick said D.W. seemed more at ease with Wood
and Zachary than with Turnquist.  When Turnquist was to pick up D.W. for visits, he would start
crying and would be physical and aggressive toward other children.  In May, D.W. "started going
back downhill. . . .  He would start getting scissors and saying, I am going to kill you.  And he just
shut down."  Hendrick also said Turnquist, as a convicted felon, would not be allowed to volunteer
in the classroom.
	Michelle Baker, D.W.'s babysitter, testified D.W. was playful and happy once he
adjusted to new situations.  She said that after visiting Wood, however, D.W. returned using racial
slurs and acting aggressive toward other children in the group.  Since going to live with Wood, Baker
said D.W. was very quiet, did not smile, and was aggressive with other children.
	Kelly Kochert, D.W.'s appointed guardian ad litem, testified that she had gathered
information about D.W.'s situation and had interviewed people involved with him, including
teachers, therapists, and doctors.  Kochert recommended joint conservatorship with Wood
establishing D.W.'s primary residence.  Kochert said she would like to see more monitoring and
restriction of D.W.'s television viewing.  She also stated that D.W. should not receive any corporal
punishment.  Kochert said she did not find Nash aggressive or mean.  She said he has "some tension
and has been upset," but his attitude was not the major difficulty regarding D.W.  Kochert said this
was a very close case and both Turnquist and Wood had things to offer D.W.  Her recommendation
was made with D.W.'s emotional needs as the primary concern and "as a cumulative effort of [her]
whole investigation."  Kochert believed Zachary was a stabilizing force for Wood.  Kochert's main
concern about Turnquist was her emotional health.  Kochert described D.W.'s behavior in each
parent's home.  When he was with Wood and Zachary, D.W. was polite and interacted with Kochert. 
When he was with Turnquist and Nash, D.W. hardly acknowledged Kochert's presence, instead he
concentrated on video games and had "much more defiant" interactions with Nash.  Kochert said
Turnquist did not have much authority over D.W. and she made her recommendation based on the
parenting strengths and weaknesses witnessed at both homes.
	Under the guise of arguing the sufficiency of the evidence, Turnquist also attacks
Wood's pleadings as inadequate.  Turnquist contends that the allegations in Wood's pleadings did
not satisfy section 156.202 because Wood sought the modification on only two grounds--that
Turnquist had been injured and D.W. should live with Wood during her recuperation and that Nash
was aggressive and mean.  Turnquist argues that Wood's pleadings did not allege facts showing a
substantial change in circumstances or that the original order had become unworkable.  See Tex.
Fam. Code Ann. § 156.202.
	The record does not reflect that Turnquist pointed out any alleged deficiencies to the
district court, either by written motion or oral objection at the hearing.  Further, while Wood's
pleadings may not have set out an extensive recitation of all the circumstances he alleged had
changed or rendered the original order unworkable, his pleadings clearly alleged that Nash was
interfering with Wood's visitation with D.W., Turnquist was not in a position to care for D.W., and
the overall situation rendered the original order unworkable and a possible danger to D.W.'s health
and development.  Turnquist alleges that the district court went beyond Wood's requested relief in
naming Wood as permanent managing conservator, but Wood's pleadings asked that he be appointed
"Temporary and Permanent Sole Managing Conservator of the child" or, in the alternative, that he
be given the right to establish D.W.'s residence.  The district court granted relief within the
parameters of Wood's pleadings, in which he sought permanent sole conservatorship, in ordering
that Wood establish D.W.'s primary residence.

Discussion of the Sufficiency of the Evidence
	Having reviewed the evidence in the light most favorable to the district court's
modification order, we cannot say the evidence is insufficient to support the order.  Catalina, 881
S.W.2d at 297.  Two witnesses testified that Turnquist told them that her relationship with Nash was
unstable and even violent.  Several witnesses testified that D.W. was happier and more at ease with
Wood and that Wood and Zachary were more involved with D.W.'s schooling than Turnquist and
Nash.  Wood, Zachary, and Wood's mother testified that Nash was interfering with Wood's
possession of D.W. and that Nash's involvement made the current situation very tense and
threatening.  Kochert, appointed to look after D.W.'s interests, recommended that D.W. be placed
with Wood, who she viewed as more stable and better able to control D.W.'s situation.
	As for the factual sufficiency of the evidence, even when viewed as a whole, the
evidence does not show that the district court's order was so against the weight of the evidence as
to be manifestly unjust.  Burtch, 972 S.W.2d at 889.  There was evidence presented that Nash is not
violent, aggressive, or mean and that he has not unduly interfered with Wood's possession of D.W. 
There was also evidence that D.W. was happier with Turnquist than with Wood and that Wood was
acting inappropriately in front of D.W.  However, the district court, as the trier of fact, was in the
sole position to observe the witnesses and D.W.'s overall situation.  Jenkins, 16 S.W.3d at 477; see
also Burtch, 972 S.W.2d at 888.  As long as there is some evidence of a substantive and probative
character to support the district court's decision, there is no abuse of discretion.  Jenkins, 16 S.W.3d
at 477.  The evidence is factually sufficient to support the district court's order allowing Wood to
determine D.W.'s primary residence.  We overrule Turnquist's first point of error.

Assignment of Judgment for Retroactive Child Support
	In her second point of error, Turnquist contends the district court abused its discretion
in awarding to Wood the money judgment she had earlier been awarded for retroactive child support. 
Turnquist argues that Wood did not request such relief and the value of the money judgment greatly
exceeds the credit Turnquist was given for her current child support obligations.
	In his pleadings, Wood requested to be allowed to determine D.W.'s primary
residence.  He also asked that Turnquist pay him child support and for all other relief, in law or
equity, to which he showed himself entitled.  Wood continued to owe Turnquist installments on the
prior money judgment.  After the modification hearing, Turnquist owed Wood monthly child support
of $200.  To avoid both of them writing checks to each other, the district court decided to assign
Turnquist's money judgment to Wood in satisfaction of her monthly child support obligations until
September 1, 2002.  The district court said:

Then I want [Turnquist] to pay $200 per month beginning the first of September in
the year 2002.  So that gives [Turnquist] two years where she doesn't have to pay
child support and that will wipe out then the arrearage, her arrearage.  The arrearage
that he owes is going to be her child support for the next two years and then
beginning the first of September in 2002 she will pay $200 a month.


The modification order provides:


Stefanie Turnquist presently holds a judgment against Darrell K. Wood for child
support growing out of the original proceedings in this cause.  The Court awards that
judgment and the judgment lien attached to it and all of its attributes to Darrell K.
Wood as lump sum child support from Stefanie Turnquist for the period from the
date of trial [August 1 and 2, 2000] to September 1, 2002.  The judgment is hereby
discharged along with all liens and other attributes and Stefanie Turnquist is given
credit for it as lump sum child support for the period stated.


	When Turnquist pointed out to the court that the credit she was receiving through
September 1, 2002, was less than the amount Wood owed her, the court replied:

There's no logic to your position.  I figured out the number of months he owed her
child support and the number of months he didn't pay.  I've taken all that into
account and it's - it's - it would be silly for me to raise up her child support post
September simply to get a number that equals what he's paid her.  I mean, he owed
her two years support that he didn't give her.  She is not paying support for two years. 
The two years that he owed her that he didn't give her is going to be her credit back
to him for the two years she is not paying.


	The district court's intentions were practical, but as Turnquist pointed out at the
hearing and now complains on appeal, its mathematics were faulty and failed to award her full credit
for the approximately $8,500 money judgment remaining due to her at the time of trial.  Giving
Turnquist credit only for the period of time Wood had not paid child support, two years, and not for
the actual sum Wood owes Turnquist is not an equitable way to determine the credit she should
receive for her money judgment.
	The judgment for retroactive child support was assigned to Wood in place of
Turnquist's payments "from the date of trial to September 1, 2002."  The date of trial was August
1, 2000; thus, the judgment was used to satisfy twenty-five monthly child support obligations.  As
Turnquist pointed out at trial, twenty-five payments of $200 totals only $5,000, while the assigned
judgment was worth just under $8,500.  The district court erred by failing to calculate the length of
time it would take for $8,500 plus interest to be paid off by monthly credits of $200.  Moreover, it
is not certain how long D.W. will live with Wood.  Nor is it certain that Turnquist's monthly child
support obligation will continue to be set at $200; circumstances could change and might lead to her
monthly obligations being increased or reduced or to a change in D.W.'s primary residence.  Even
assuming D.W. stays with Wood through September 1, 2002, the district court abused its discretion
when it assigned the judgment as a lump-sum payment through September 1, 2002, depriving
Turnquist of almost $3,500.  Instead of assigning the judgment to Wood and discharging it in its
entirety, the district court should have provided that each monthly obligation that Turnquist does not
pay, currently set at $200 a month, will be applied as a credit against the money judgment that Wood
owes her, which judgment will continue to earn interest at 12% per annum.  See Tex. Fam. Code
Ann. § 157.265 (West Supp. 2001).  Turnquist's money judgment and judgment lien shall remain
valid until the judgment is paid in full.
	We remand the portion of the district court's order assigning to Wood Turnquist's
money judgment for entry of a new order providing that, although Turnquist need not actually make
out-of-pocket child support payments of $200 a month, each support payment she now owes Wood
shall serve as a credit against the money judgment she owns until the judgment is paid in full, at
which time Turnquist shall begin making payments directly to Wood.  We affirm the remainder of
the district court's modification order.


  
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Patterson
Affirmed in Part; Reversed and Remanded in Part
Filed:   November 8, 2001
Do Not Publish